310 F.2d 379
UNITED CONTAINER COMPANY, Appellant,v.REPUBLIC POWDERED METALS, INC.
No. 14061.
United States Court of Appeals Third Circuit.
Argued Dec. 11, 1962.Decided Dec. 20, 1962.

Marvin Comisky, Philadelphia, Pa.  (Louis D. Apothaker, Jerome B. Apfel, Blank Rudenko, Klaus & Rome, Philadelphia, Pa., on the brief), for appellant, United Container Co.
John Ryan, Philadelphia, Pa.  (O'Keefe, Knecht & Ryan, Philadelphia, Pa.  Strong & Sullivan, Philadelphia, Pa., on the brief), for appellee Republic Powdered Metals, Inc.
Before KALODNER and FORMAN, Circuit Judges, and ROSENBERG, District judge.
PER CURIAM.


1
Upon review of the record we find no error.


2
The Order of the District Court dated April 19, 1962 setting aside the judgment entered on February 16, 1962 in favor of United Container Company and its entry of judgment in favor of Republic Powdered Metals, Inc. pursuant to its granting of defendant's motion for judgment n.o.v. will be affirmed.